Citation Nr: 1509883	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of head trauma, to include headaches.

2.  Entitlement to service connection for conjunctivitis, also claimed as an eye condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a July 1994 rating decision that denied entitlement to service connection for conjunctivitis; and a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, found that new and material evidence had not been received to reopen a claim for service connection for conjunctivitis.

In March 1995, the Veteran submitted a notice of disagreement with the July 1994 rating decision's denials of service connection for conjunctivitis and headaches.  The RO did not issue a statement of the case with regard to the eye disability until October 2012; whereupon the Veteran submitted a timely substantive appeal.  As such there was no final denial of the eye claim.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  

The Veteran currently resides within the jurisdiction of the Waco, Texas VA RO.

In January 2015, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye condition and residuals of head trauma to include headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for headaches was denied in a June 1997 Board decision; reconsideration of the decision has not been ordered.

2.  Evidence submitted since the June 1997 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of head trauma, to include headaches.  


CONCLUSIONS OF LAW

The evidence received subsequent to the June 1997 Board decision is new and material and the claim for service connection for residuals of head trauma, to include headaches, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, a finally denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

In this case, the Veteran's claims for residuals of head trauma, to include headaches, was denied in a June 1997 Board decision, respectively.  Board decisions are final when issued; unless the Board Chairman orders reconsideration.  38 C.F.R. § 20.1100.

Evidence received after the final decision includes outpatient treatment records and the Veteran's testimony before the Board.  The treatment records indicate diagnoses related to various eye conditions, including cataracts, visual field loss, dermatodialasis, and epiphoria.  His records also indicate complaints of pain behind the right eye dating back 40 plus years of unknown etiology.  The Veteran testified that headaches and pain behind his right eye began in service and continues to the present.  His spouse indicated that they had been married since 1974 and that the Veteran had headaches and complaints of eye pain since she has known him.  He indicated that he was an artillery man in service and that the smoke and concussion from firing the 90 mm guns caused his symptoms.

The evidence that has been added to the Veteran's claims file since June 1997 Board decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claims.  In addition, the Veteran and his spouse testified to longstanding symptoms since service.  Because this evidence addresses elements of the claim that were not present in June 1997, it is material.  The claims are reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for residuals of head trauma, to include headaches is reopened, and to this extent, granted.


REMAND

The Veteran has been diagnosed with various eye conditions and headaches.  These records also indicate longstanding complaints of pain behind the right eye.  The Veteran testified that the concussive force of firing 90 mm guns in the military may have caused his symptoms.  He indicated that he was prescribed glasses in service, but that this did not alleviate his complaints.  He also indicated that he has had headaches since the military and that he sought treatment for his complaints immediately after discharge.  The Veteran was afforded a VA examination in February 1992 that found a history of recurrent conjunctivitis, but no history of eye injury, and headaches secondary to degenerative joint disease of the cervical spine.  A review of the Veteran's medical records also indicates that the Veteran was involved in a motor vehicle accident in September 1969 with subsequent complaints of headaches.  The record also indicates that the Veteran a skull fracture at age five.  

Based on the foregoing, an additional VA examination is warranted to determine whether concussive forces in service from close proximity to the firing of heavy ammunition could have caused the Veteran's current symptoms.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a VA examination to determine whether the Veteran has an eye condition, or residuals of head trauma, to include headaches and pain behind the right eye, that are related to reported injuries in military service.  The claims file must be reviewed by the examiner in conjunction with the examination

The examiner should answer the following questions: 

Does the Veteran have a current eye abnormality, to include with symptoms of pain behind the right eye?  

Which, if any, of the current eye abnormalities is a refractive error?

Does the Veteran have residuals of head trauma or closed head injury, to include with symptoms of headaches and complaints of pain behind the right eye?  

If the Veteran has a current eye or head disability other than refractive error, did such disorders have its onset during active duty, or otherwise the result of a disease or injury in service?  In this regard, the examiner should discuss the Veteran's report of closed head injury due to proximity to the concussive force of 90 mm guns in service, and whether such injury accounts for the Veteran's current symptoms.  The examiner should consider the statement by the Veteran's brother that the Veteran wrote home during service about headaches and eye symptoms.

The examiner is also asked to comment on whether the post-service motor vehicle accident in 1969, caused current symptoms.

In offering any opinion, the examiner must consider the Veteran's statements, the incurrence of his claimed disorders and the continuity of symptomatology.  

The examiner should provide reasons for any opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why he or she is unable to provide the necessary opinion and whether the inability is due to the limits of medical knowledge or there is additional evidence that would permit the opinion to be provided.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


